--------------------------------------------------------------------------------

EXHIBIT 10.4

 
Agreed Form

RESTRICTED COMMON UNIT AGREEMENT
 
This RESTRICTED COMMON UNIT AGREEMENT (this “Agreement”) is made as of this
[___] day of [____], 201[_] (the “Effective Date”), between Laredo Royalty
Incentive Plan, LLC, a Delaware limited liability company (the “Company”), and
[_______________] (the “Member”).  Capitalized terms used in this Agreement but
not defined in the body hereof are defined in the Amended and Restated Limited
Liability Company Agreement of the Company as in effect from time to time (the
“LLC Agreement”).
 
WHEREAS, Laredo Oil, Inc., a Delaware corporation (“Laredo”), has created its
Laredo Royalty Incentive Plan dated as of October 11, 2012 (as amended from time
to time, the “Plan”), pursuant to which Laredo is awarding to certain of its
officers, employees and consultants certain Plan Units (as defined in the Plan)
which entitle participants in the Plan to participate in certain Plan Interests
(as defined in the Plan); and
 
WHEREAS, Laredo has created the Company in order to hold and administer the Plan
Interests and carry out the purposed of the Plan; and
 
WHEREAS, the LLC Agreement authorizes the Manager of the Company to issue Common
Units to the Participants in the Plan to reflect their awards of Plan Units; and
 
WHEREAS, the Company desires to issue to the Member on the terms and conditions
hereinafter set forth, and the Member desires to accept on such terms and
conditions, the number of Common Units as specified herein;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein and other good and valuable consideration, the
Company and the Member agree as follows:
 
1. Issuance of Units.  The Company hereby issues [_______] Series [__] Common
Units (the “Restricted Common Units”) to the Member.  The Threshold Value for
the Restricted Common Units issued pursuant to this Agreement shall be
$[____].  The Restricted Common Units are intended to constitute “profits
interests” within the meaning of Revenue Procedures 93-27 and 2001-43.
 
2. Terms of Issuance.
 
(a)         The Member acknowledges and agrees that no provision contained in
this Agreement shall entitle the Member to remain in the employment of Laredo or
any Related Party.
 
(b)         The Member acknowledges and agrees that, except as provided in the
LLC Agreement, the Company has no duty or obligation to disclose to the Member,
and the Member shall have no right to be advised of, any information regarding
the Company in connection with the forfeiture or redemption of the Restricted
Common Units pursuant to the terms and conditions of this Agreement.
 


 
1

--------------------------------------------------------------------------------

 


(c)         The Member agrees that his or her execution of this Agreement
evidences his or her agreement to be bound by the terms of this Agreement and
the LLC Agreement, as amended from time to time, and acknowledges that the
Restricted Common Units are subject to all of the restrictions applicable to
such Units as set forth in the LLC Agreement and in this Agreement.
 
3. Unvested Common Units.  Except as provided in Section 4 below, the Restricted
Common Units issued pursuant to this Agreement shall initially be deemed
“Unvested Common Units” under the LLC Agreement, and shall be subject to all of
the restrictions on Unvested Common Units (as well as on Common Units, in
general) under the LLC Agreement and shall carry only such rights as are
conferred on Unvested Common Units under the LLC Agreement.  Unvested Common
Units will become “Vested Common Units” in accordance with the provisions of
Section 4.
 
4. Vesting of Restricted Common Units.   The Restricted Common Units issued
pursuant to this Agreement shall become vested as set forth below.
 
(a)         If the Member remains continuously employed by the Company or a
Related Party through the vesting dates set forth in the schedule below, then on
such dates the cumulative percentage of Restricted Common Units set forth in the
schedule below will become vested and carry all of the rights conferred
generally upon Vested Common Units under the LLC Agreement.
 
 
On and After Each
of the Following Time Vesting Dates
Cumulative Percentage of
Restricted Common Units That Will
Become Vested Common Units
First Anniversary of the Effective Date
33.3% of the Restricted Common Units issued pursuant to this Agreement
Second Anniversary of the Effective Date
66.7% of the Restricted Common Units issued pursuant to this Agreement
Third Anniversary of the Effective Date
100% of the Restricted Common Units issued pursuant to this Agreement





(b)         Notwithstanding the above, if the Member remains continuously
employed by the Company or a Related Party through the date of commencement of
production related to the initial UGD Project completed by Laredo, then on such
date any Unvested Common Units will become vested and carry all of the rights
conferred generally upon Vested Common Units under the LLC Agreement.
 
[NOTE:  THIS SECTION ONLY APPLIES TO INITIAL PLAN AWARDS ONLY; TO BE REVISED FOR
SUBSEQUENT AWARDS.]
 


 
2

--------------------------------------------------------------------------------

 


(c)         In addition to the above, if the Member remains continuously
employed by the Company or a Related Party through the 180th day preceding the
date of a Sale Transaction or other liquidation of the Company, then on the date
such Sale Transaction or liquidation of the Company occurs any Unvested Common
Units will become vested and carry all of the rights conferred generally upon
Vested Common Units under the LLC Agreement.
 
(d)         Except as expressly provided in this Section 4, in no event shall
any Restricted Common Units vest after the Member’s cessation of full-time
services to Laredo or a Related Party for any reason.
 
5. Distributions on Unvested Common Units.
 
(a)         Subject to the provisions of Section 5(b), in the event that the
Company makes a distribution of Available Cash or other property pursuant to
Article 5 of the LLC Agreement to the Common Unit holders, such distributions
will be made to the Member with respect to the Restricted Common Units issued
pursuant to this Agreement that have become Vested Common Units, subject to any
applicable tax withholding as provided in Section 8.  Except as provided in
Section 5.2 of the LLC Agreement related to tax distributions, the Company shall
retain the distributions with respect to all Unvested Common Units subject to
this Agreement pursuant to Section 5.1(p) of the LLC Agreement (such retained
distributions are referred to as the “Unvested Distributions”).  The Member
hereby agrees that the Company shall hold the Unvested Distributions until the
Unvested Distributions are either forfeited or until the Unvested Common Units
become Vested Common Units, at which time, except as otherwise provided in or
distributed pursuant to Section 5(b), the Unvested Distributions related to the
number of Unvested Common Units that have become Vested Common Units shall be
paid to the Member in a single lump sum payment within 30 days after the date of
vesting.
 
(b)         In the event that the Company makes a distribution of Available Cash
or other property pursuant to Article 5 of the LLC Agreement to the Common Unit
holders during the period of 180 calendar days following the termination of the
Member’s employment as described in Section 6(b), then the Company shall retain
the distribution with respect to any Unvested Common Units subject to this
Agreement (such retained distributions, together with any Unvested
Distributions, are referred to as the “Suspended Distributions”).  In the event
a Sale Transaction occurs on or prior to the 180th calendar day following the
termination of the Member’s employment as described in Section 6(b), the
Suspended Distributions will be distributed to the Member in a single lump sum
payment within five days following the Sale Transaction.  In the event a Sale
Transaction does not occur on or prior to the 180th calendar day following the
termination of the Member’s employment as described in Section 6(b), the
Suspended Distributions will be forfeited to the Company.
 
6. Forfeiture and Repurchase of Restricted Common Units.
 
(a)         If the Member’s employment with Laredo or any Related Party is
terminated by Laredo or such Related Party for Cause, then the Member, and any
other Person who shall be the holder of any of the Restricted Common Units
issued pursuant to this Agreement on the date of such termination, shall forfeit
to the Company all of the Restricted Common Units (whether vested or unvested)
and all rights arising from such Units (including, but not limited to, any
Unvested Distributions) and no consideration shall be paid in respect of such
Units or rights.
 


 
3

--------------------------------------------------------------------------------

 


 
(b)         If the Member’s employment with Laredo or any Related Party is
terminated by Laredo or such Related Party without Cause or by reason of the
Member’s death, then (i) the Member, and any other Person who shall be the
holder of any of the Restricted Common Units issued pursuant to this Agreement
on the date of such termination, shall forfeit to the Company all of the
Unvested Common Units and all rights arising from such Units (including, but not
limited to, the Unvested Distributions and the Suspended Distributions described
in Section 5) immediately following the 180th calendar day following the date of
such termination and no consideration shall be paid in respect of such Units or
rights and (ii) the Company shall have the right to redeem, in accordance with
Section 6.5 of the LLC Agreement, any or all of the Vested Common Units at Fair
Market Value; provided, however, in the event a Sale Transaction occurs within
the 180 calendar day period following the Member’s termination of employment
pursuant to this Section 6(b), the Suspended Distributions pending distribution
during the five day period following the Sale Transaction as described in
Section 5(b) will not be forfeited pursuant to this Section 6(b) but will be
paid in accordance with Section 5(b).
 
(c)         If the Member’s employment with Laredo or any Related Party is
terminated by reason of the Member’s resignation, then (i) the Member, and any
other Person who shall be the holder of any of the Restricted Common Units
issued pursuant to this Agreement on the date of such termination, shall forfeit
to the Company all of the Unvested Common Units and all rights arising from such
Units (including, but not limited to, any Unvested Distributions) and no
consideration shall be paid in respect of such Units or rights and (ii) Laredo
shall have the right to redeem, in accordance with Section 6.5 of the LLC
Agreement, any or all of the Vested Common Units at Fair Market Value.
 
(d)         The forfeitures of Units and all rights arising from such Units
(including, but not limited to, any Unvested Distributions) subject to the terms
and conditions of this Section 6 shall occur immediately and without further
action of Laredo, the Company, the Member or any other Person upon the
termination, resignation or death giving rise thereto.  Laredo’s right to redeem
Vested Common Units pursuant to this Section 6 shall apply to all Vested Common
Units, whether then held by the Member or any other Person to whom the Member
may have transferred Units in accordance with the LLC Agreement.
 
7. Representations and Warranties of the Member.  The Memberrepresents and
warrants to the Company as follows:
 
(a)         Power and Authority.  The Member has full power and authority to
execute and deliver this Agreement and the other Investment Documents to which
he or she is a party and to perform his or her obligations hereunder and
thereunder.
 
(b)         Due Execution; Enforceability. This Agreement and each other
Investment Document to which the Member is a party has been duly and validly
executed and delivered by the Member and, assuming due execution and delivery of
this Agreement by the other parties hereto, constitutes the binding obligation
of the Member enforceable against the Member in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar Laws affecting creditors’ rights
generally, and by principles of equity.
 


 
4

--------------------------------------------------------------------------------

 


 
(c)         No Conflicts.  The execution, delivery, and performance by the
Member of this Agreement and the other Investment Documents to which the Member
is a party will not, with or without the giving of notice or the lapse of time,
or both, (i) violate any provision of any Law to which the Member is subject,
(ii) violate any order, judgment, or decree applicable to the Member or (iii)
conflict with, or result in a breach or default under, any term or condition of
any material agreement or instrument to which the Member is a party.  No
consent, approval, authorization or order of any court or governmental agency or
authority or of any third party which has not been obtained is required in
connection with the execution, delivery and performance by the Member of this
Agreement or any of the other Investment Documents to which he or she is a
party.
 
(d)         Investment Matters.  The Member is acquiring Units in the Company
for his or her own account, for investment purposes, and not with a view to or
in connection with the resale or other distribution of such Units.  The Member
understands and agrees that the Units have not been registered under the
Securities Act and are “restricted securities.”  The Member has knowledge of
finance, securities and investments generally, experience and skill in
investments based on actual participation, and has the ability to bear the
economic risks of the Member’s investment in the Company.
 
(e)         No Brokers.  The Member has not employed or retained any broker,
agent or finder in connection with this Agreement or the transactions
contemplated herein, or paid or agreed to pay any brokerage fee, finder’s fee,
commission or similar payment to any Person on account of this Agreement or the
transactions provided for herein which fee, commission or payment will
constitute an obligation payable by the Company or any other Member; and the
Member shall indemnify and hold harmless the Company and the other Members from
any costs, including attorneys’ fees, and liability arising from the claim of
any broker, agent or finder employed or retained by the Members in connection
with the Company or this Agreement.
 
(f)         Survival of Representations and Warranties.  All representations and
warranties made by the Member in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement regardless of any investigation made by or on behalf
of any such party.
 
(g)         Information.  The Member believes that he or she has received all
the information he or she considers necessary in connection with his or her
execution of this Agreement, that the Member has had an opportunity to ask
questions and receive answers from the Company and from counsel regarding the
terms, conditions and limitations set forth in this Agreement and the LLC
Agreement and the business, properties, prospects and financial condition of the
Company and its Subsidiaries and to obtain additional information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to the Member or to which the Member had access.
 


 
5

--------------------------------------------------------------------------------

 


 
8. Withholding; § 83(b) Election.
 
(a)         To the extent that the receipt of the Restricted Common Units, the
vesting of the Restricted Common Units, or the execution of this Agreement
results in compensation income or wages to the Member for federal, state or
local tax purposes, the Member shall deliver to the Company at the time of such
receipt, lapse or execution, as the case may be, such amount of money as the
Company may require to meet its minimum obligation under applicable tax laws or
regulations, and if the Member fails to do so, the Company is authorized to
withhold from any cash or Unit remuneration (including withholding any Vested
Common Units distributable to the Member under this Agreement) then or
thereafter payable to the Member any tax required to be withheld by reason of
such resulting compensation income or wages.
 
(b)         Within 30 days after the date of issuance of the Restricted Common
Units, the Member shall make an election authorized by section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”) with respect to the
Restricted Common Units and the Member shall submit to the Company a copy of the
statement filed by the Member to make such election.  The form of such election
shall be in the form attached as Exhibit A.
 
9. General Provisions.
 
(a)         Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be personally
delivered, telecopied, sent by electronic mail, mailed by certified mail, return
receipt requested, or sent by nationally recognized overnight delivery service,
to the following addresses (or any other address that any party may designate by
written notice to the other party, in accordance herewith, except that such
notice shall be effective only upon receipt):
 
 

 If to the Company, to:    Laredo Royalty Incentive Plan, LLC
c/o Laredo Oil, Inc.
Attn:  Chief Financial Officer
111 Congress Avenue, Ste. 400
Austin, Texas 78701
Facsimile:  817-753-2091
Email:  bsparks@laredo-oil.com




                             
 with a copy to:   DuBois, Bryant & Campbell, LLP
Attn:  Nick Fox
700 Lavaca Street, Suite 1300
Austin, Texas 78701
Facsimile:  (512) 457-8008
Email:  nfox@dbcllp.com

 


 
6

--------------------------------------------------------------------------------

 


 

   If to the Member, to:                                  Facsimile:          
 Email:       

 
 
Any such notice shall, if delivered personally, be deemed received upon
delivery; if delivered by nationally recognized overnight delivery service, be
deemed received the first Business Day after being sent; and if delivered by
mail, be deemed received upon the earlier of actual receipt thereof or five
Business Days after the date of deposit in the United States mail.  Notices
given by telecopy shall be deemed to have been received (i) on the day on which
the sender receives answer back confirmation if such confirmation is received
before or during normal business hours of any Business Day or (ii) on the next
Business Day after the sender receives answer back confirmation if such
confirmation is received (A) after normal business hours on any Business Day or
(B) on any day other than a Business Day.  Notices given by email shall be
deemed to have been received (i) on the day sent if sent during normal business
hours of any Business Day or (ii) on the next Business Day after the day sent if
sent (A) after normal business hours on any Business Day or (B) on any day other
than a Business Day.
 
(b)         Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE OR ANY PRINCIPLE THAT MIGHT REFER THE
GOVERNANCE OR CONSTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER
JURISDICTION.
 
(c)         Consent to Jurisdiction.
 
(i)           The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of Texas and the federal courts of the
United States of America located in Austin, Texas and appropriate appellate
courts therefrom, over any dispute arising out of or relating to this Agreement
or any of the transactions contemplated hereby, and each party hereby
irrevocably agrees that all claims in respect of such dispute or proceeding may
be heard and determined in such courts.  The parties hereby irrevocably waive,
to the fullest extent permitted by applicable Law, any objection which they may
now or hereafter have to the laying of venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.  This consent to jurisdiction is being given
solely for purposes of this Agreement and is not intended to, and shall not,
confer consent to jurisdiction with respect to any other dispute in which a
party to this Agreement may become involved.
 
(ii)           Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action, or proceeding of the
nature specified in subsection (i) above by the mailing of a copy thereof in the
manner specified by the provisions of Section 10(a).
 


 
7

--------------------------------------------------------------------------------

 


 
(iii)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
 
(d)         Amendment and Waiver.  The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and the Member, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.
 
(e)         Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable Law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
(f)         Entire Agreement.  This Agreement and the LLC Agreement embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.
 
(g)         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.
 
(h)         Headings.  The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
 
(i)         Gender and Plurals.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.
 
(j)         Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by and
against the Member, the Company and their respective successors, assigns, heirs,
representative and estate, as the case may be (including subsequent holders of
Restricted Common Units); provided, that the rights and obligations of the
Member under this Agreement shall not be assignable except in connection with a
transfer of the Restricted Common Units permitted under the LLC
Agreement.  Notwithstanding anything else in this Agreement or in the LLC
Agreement, (i) each Restricted Common Unit shall remain subject to the terms of
the LLC Agreement and this Agreement regardless of who holds such Restricted
Common Unit and (ii) the effect that the employment of the Member by the Company
or any Related Party or events related to such employment have on the rights of
and restrictions on the Restricted Common Units, including vesting, and the
rights of the Company with regard to the Restricted Common Units, under this
Agreement, shall not be altered by any transfer of the Restricted Common Units.
 


 
8

--------------------------------------------------------------------------------

 


 
(k)         Additional Issuances.  The issuance by the Company of Units of any
class or securities convertible into Units of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of Units or obligations of the Company
convertible into such Units or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Restricted Common Units issued pursuant to
this Agreement.
 
(l)         Employment Relationship.  Nothing in the issuance of the Restricted
Common Units and nothing in this Agreement shall confer upon the Member the
right to continued employment by Laredo or any Related Party or affect in any
way the right of Laredo or such Related Party to terminate such employment at
any time.
 
(m)         Rights of Third Parties.  Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the parties hereto, any rights or remedied under or by reason of this
Agreement.
 
(n)         Construction.  Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.
 
(o)         Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.
 
(p)         WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS.  EACH PARTY, BY
EXECUTING THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY
CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE
PREVAILING PARTY’S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.
 
Signature page follows.
 




 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

  LAREDO ROYALTY INCENTIVE PLAN, LLC              
 
  By: Laredo Oil, Inc., its Manager                    By:            Name:    
       Title:                                     EXECUTIVE                    
             [                ]  



SPOUSAL CONSENT
 
The Member’s spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and the LLC Agreement and their
binding effect upon any marital or community property interests he or she may
now or hereafter own, and agrees that the termination of his or her and the
Member’s marital relationship for any reason shall not have the effect of
removing any Restricted Common Units otherwise subject to this Agreement from
coverage hereunder and that his or her awareness, understanding, consent and
agreement are evidenced by his or her signature below.
 


                                                                           

                                                                                                                                         




 

           Printed Name:      

 


 
10

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Section 83(b) Election Form
 
Election to Include in
 
Taxable Income in Year of Transfer Pursuant
 
to Section 83(b) of the Internal Revenue Code
 
The undersigned is receiving an award of restricted membership units of a
Delaware limited liability company which is being treated as a partnership for
federal income tax purposes.  All parties to the transaction believe the award
of restricted membership units to be a “profits interest” within the meaning of
Internal Revenue Service Revenue Procedures 93-27 and 2001-43.  Notwithstanding
the foregoing, in the event that (i) the award of restricted membership units
constitutes a “capital interest” rather than a “profits interest” or (ii) the
undersigned disposes of such restricted membership units within two years
following receipt thereof, the undersigned hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder:
 
 
1.
The name, address and taxpayer identification number of the undersigned are:

 
 

 Name:      Address:                  Facsimile:        email:                
 Taxpayer Identification Number:    

 


 
2.
Description of the property with respect to which the election is being made:

 
Restricted Common Units of Laredo Royalty Incentive Plan, LLC (the “Company”).
 
 
3.
The date on which the property was transferred is __________ ___, 20__.

 
The taxable year to which this election relates is calendar year 20__.
 
 
4.
Nature of the restrictions to which the property is subject:

 
The ________ Restricted Common Units issued to the taxpayer vest over time and
upon the occurrence of certain events and are subject to forfeiture in the event
certain employment conditions are not satisfied.
 
 
5.
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) of the
property with respect to which this election is being made is $0.

 


 
A-1

--------------------------------------------------------------------------------

 


 
 
6.
The amount paid by the taxpayer for said property is $0.

 
 
7.
A copy of this statement has been furnished to the Company as provided in
Treasury Regulation Section 1.83-2(d).

 
 

 Date:      ,  20    Signature:                Printed Name:  

 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-2 

--------------------------------------------------------------------------------